Citation Nr: 9912052	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-38 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
peritoneal adhesions and malabsorption, diverticula, 
cholecystectomy with scarring and retained foreign body of 
abdomen as residuals of fragment wounds.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran had active service from March 1968 to June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In October 1998, the veteran testified at a videoconference 
hearing before the undersigned Acting Member of the Board.  
At the hearing, the veteran withdrew from appeal issues of 
service connection for disabilities of the low back, left 
knee, right knee and left hand.  The veteran, however, 
introduced claims of increased ratings for residuals of a 
fragment wound of the right arm with damage to the radial 
nerve as well as residuals of a fragment wound of the right 
acromioclavicular area with a fixed scar at the right 
shoulder and embedded foreign bodies.  In addition, the 
veteran stated that he was 100 percent disabled due to his 
service-connected disabilities.  The Board construes this as 
a claim for a total rating due to individual unemployability 
due to service-connected disabilities.  As none of these 
issues have been addressed by the RO, and none are 
inextricably intertwined with the issue remaining on appeal, 
they are referred to the RO for appropriate action.  


REMAND

At his hearing, the veteran testified that his service-
connected disability at issue has worsened since his last VA 
examination and RO adjudication.  As such, the veteran should 
be afforded a new VA examination.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).

In addition, the veteran testified that he has received 
additional private and VA medical treatment since the last VA 
examination.  The RO should obtain the records of such 
treatment.  

Finally, in August 1989, the veteran was awarded disability 
benefits from the Social Security Administration (SSA) 
effective from May 1986.  A copy of the decision to award SSA 
benefits is in the veteran's claims folder.  The decision 
includes a rather extensive list of medical evidence, at 
least some of which is not currently of record. The RO should 
request this evidence from SSA.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since June 1996 for 
peritoneal adhesions and malabsorption, 
diverticula, cholecystectomy with 
scarring and retained foreign body of 
abdomen as residuals of fragment wounds.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  The RO should obtain from SSA copies 
of all medical records upon which its 
August 1989 decision to award the veteran 
disability benefits was based.  The RO 
should also request copies of any 
subsequent SSA decisions relating to the 
veteran and the evidence on which any 
such subsequent decisions were based.  

3.  Then, the RO should schedule the 
veteran for a comprehensive VA internal 
medical examination to determine the 
current severity of his peritoneal 
adhesions and malabsorption, diverticula, 
cholecystectomy with scarring and 
retained foreign body of abdomen as 
residuals of fragment wounds.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
provide a detailed description of all 
signs and symptoms associated with this 
service-connected disability and describe 
the frequency and severity of episodes of 
epigastric distress.  The examiner should 
also provide an opinion concerning the 
effect of this service-connected 
disability on the veteran's 
employability.  A complete rationale for 
any opinion expressed must be provided.

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



